Journal Entries (1821-23): Journal3: (1) Continued *p. 202; (2) motion for continuance overruled *p. 282; (3) continued *p. 287; (4) continued *p. 336; (5) referred, certain depositions to be read in evidence *p. 426; (6) motion to withdraw papers from files granted *p. 436.
Papers in File: (i) Precipe for capias, order for bail; (2) affidavit of Augustin Thibault; (3) affidavit of Benjamin Smith; (4) affidavit of Gabriel Rabbis; (5) affidavit of Britton Evans; (6) affidavit of Samuel St. Germaine; (7) capias and return; (8) notice of taking depositions; (9) recognizance and bail piece; (10) deposition of Ebenezer Childs; (11) declaration; (12) plea of defendant Israel; (13) plea of defendant Cass; (14) deposition of Captain William Whistler; (15) deposition of William Robinson; (16) depositions of Joseph Glass and Robert Clark; (17) deposition of Captain Daniel Curtis; (18) deposition of Lieut. Wellington Hunt; (19) deposition of Sergeant John Allen; (20) deposition *186envelope and letter of transmittal; (21) affidavit of defendant Cass for a continuance; (22) agreement for reference; (23) precipe for subpoena.
1821 Calendar, MS p. 59.